Citation Nr: 1103417	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-38 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating from May 2, 1962 to December 
17, 1987 for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2010 rating decision of the RO in 
Indianapolis, Indiana, which assigned a noncompensable evaluation 
for the Veteran's bilateral hearing loss disability effective May 
2, 1962, a 60 percent evaluation as of December 18, 1987, and 
continued the 90 percent evaluation from July 3, 2008.  The Board 
notes that the issue of the proper evaluation for the Veteran's 
bilateral hearing loss disability prior to December 18, 1987 
arises from the Board's finding in a November 2009 decision that 
clear and unmistakable error (CUE) was committed in a June 1962 
rating decision.  That decision was reversed and a May 2, 1962 
effective date of service connection granted in the January 2010 
rating decision, which implements the Board's November 2009 
decision.  

The Veteran's May 2010 notice of disagreement (NOD) makes it 
clear that the Veteran only disputes the assignment of a 
noncompensable evaluation for his bilateral hearing loss 
disability from May 2, 1962 to December 17, 1987, inclusive.  
Thus, the evaluation of the Veteran's bilateral hearing loss 
disability as of December 18, 1987 is not on appeal.  See 
38 C.F.R. § 20.201 (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to a compensable rating for his 
bilateral hearing loss disability from May 2, 1962 to December 
17, 1987, inclusive.  For the following reasons, the Board finds 
that further development is warranted before this claim can be 
properly adjudicated. 

Prior to December 18, 1987, which is the effective date of the 
current regulation governing the evaluation of hearing loss 
disabilities found in 38 C.F.R. § 4.85 (2010), the evaluation of 
hearing loss was based either on the results of a speech 
reception test or the results of pure tone audiometry.  See 
Evaluation of Hearing Loss, 52 Fed. Reg. 44117 (November 18, 
1987); see also, e.g. 38 C.F.R. § 4.85 (1986); 38 C.F.R. § 4.85 
(1974).  Under the earlier regulations, testing had to be 
performed by a VA regional office or an "authorized audiology 
clinic."  See, e.g., 38 C.F.R. § 4.85 (1986).  Here, the only 
examinations of record providing sufficient information to 
evaluate the Veteran's hearing loss prior to December 1987 are 
private audiological examinations.  However, as service 
connection for hearing loss had erroneously been denied in the 
June 1962 rating decision, no VA examinations or examinations by 
an officially authorized audiology clinic are available.  Thus, 
given the unusual circumstances of this case, the Board finds it 
proper to use the private examination reports pre-dating the 
current regulation as a basis for evaluating the Veteran's 
hearing loss prior to December 18, 1987.  

The Board notes that the private examination reports only contain 
audiograms in graphical form instead of numeric form and are not 
in a format compatible for VA rating purposes.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations of 
audiometric data).  Although the private audiological 
examinations under consideration do not contain controlled speech 
reception testing results, the rating criteria in effect prior to 
December 1987 did permit rating hearing loss on the basis of pure 
tone audiometry.  Thus, to insure that they are interpreted 
accurately, this claim is remanded for the purpose of having a VA 
audiologist convert the graphical findings into numerical form 
for the puretone thresholds at 500, 1000, and 2000 Hertz.  See 38 
C.F.R. § 19.9(a) (2010); Savage v. Shinseki, 2011 WL 13796 
(January 4, 2011).  The examiner should ensure that only the 
puretone thresholds based on American National Standards 
Institute (ANSI) units are converted where appropriate as some of 
the examination reports reflect puretone thresholds using both 
ANSI units and American Standards Association (ASA) units.  If 
the VA audiologist is unable to convert the graphical findings 
into numerical form, a rationale should be provided.

Further, in a December 2010 statement, the Veteran indicated that 
he received treatment for his hearing loss by VA between 1945 and 
1955 at the Century Building located on South Pennsylvania Street 
in Indianapolis, Indiana.  Under the 
Veterans Claims Assistance Act of 2000, VA has a duty to assist 
claimants in developing a claim for VA benefits.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty 
includes assisting him in obtaining relevant treatment records 
identified by the Veteran.  See id.  Indeed, records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As these records are potentially relevant to 
the Veteran's claim and the Veteran has asked VA to request them, 
on remand the agency of original jurisdiction (AOJ) should make 
every effort to obtain them.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. A VA audiologist should convert the graphs 
of the Veteran's puretone thresholds in the 
private examinations dated prior to December 
18, 1987 into numerical form for the puretone 
thresholds at 500, 1000, and 2000 Hertz.  The 
audiologist should ensure that only the 
puretone thresholds using ANSI units are 
provided where appropriate as some of the 
examination reports use both ANSI and ASA 
units.  If the audiologist is unable to 
convert the puretone thresholds into 
numerical form, a complete rationale should 
be provided. 

The examination reports on the following 
dates should be interpreted as discussed 
above: August 7, 1973, July 1, 1974, January 
9, 1984, and June 27, 1986.

2.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
between 1945 and 1955 pertaining to his 
hearing loss disability.  All efforts to 
obtain these records should be fully 
documented and associated with the claims 
file.  If the AOJ is unable to obtain these 
records, the Veteran must be notified of this 
fact and a copy of such notification 
associated with the claims file. 

3. After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



